DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on July 11, 2022.  Claims 1, 7-10, 13-14, 19, 25-28, and 31-32 were amended; and claims 2, 6, 20, and 24 were cancelled.  Thus, claims 1, 3-5, 7-19, 21-23, and 25-34 are pending. 

Drawings
The replacement drawings filed on July 11, 2022 are accepted. 

Allowable Subject Matter
Claims 1, 3-5, 7-19, 21-23, and 25-34 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 19, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, selecting a first model when a differential pressure of an individual pass of a steam generator is determined to be reliable, selecting a second model when the differential pressure of an individual pass of the steam generator is determined to be unreliable and when a flow rate of an inlet gas of the steam generator and a stack temperature of waste gas of the steam generator are determined to be reliable, and selecting a third model when the differential pressure of an individual pass of the steam generator, a flow rate of an inlet gas of the steam generator and a stack temperature of waste gas of the steam generator are all unreliable.  Therefore, claim 1, as well as claim 19, and dependent claims 3-5, 7-18, 21-23, and 25-34 are allowable over the prior art of record.

It is noted that the closest prior art, “Soft sensors for online steam quality measurements of OTSGs,” Journal of Process Control, Vol. 23; Issue 7, August 2013, pp. 990-1000, (Provided with IDS filed 04/17/2020), to Xie, Li et al., discloses soft sensors for steam quality measurements of Once-through steam generators (OTSGs) designed on a hybrid modeling technique, where online bias update with an optimized weighting factor is incorporated to compensate model error.  Further online outlier detection is considered to ensure the robustness and reliability of the developed soft sensors. 
“Model Predictive Control of Once Through Steam Generator Steam Quality,” 9th International Symposium on Advanced Control of Chemical Processes, The International Federation of Automatic Control, Whistler, British Columbia, Canada, June 2015, pp. 716-721 (Provided with IDS filed 04/17/2020), to Qi, Fei et al., discloses a model predictive control (MPC) solution based on soft sensor measurement for OTSG steam quality.

In the Amendment, filed on July 11, 2022, claim 1 was amended to recite “a control unit that is coupled to the output, the control unit being configured to receive the steam quality estimate and generate a control signal using the steam quality estimate to control at least one control input of the steam generator to maintain the steam quality of the steam generated by the steam generator within a desired range.”  Claim 19 was amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitation of “a control unit configured to receive the steam quality estimate and generate a control signal using the steam quality estimate to control at least one control input of the steam generator to maintain the steam quality of the steam generated by the steam generator within a desired range,” as set forth instant claims, independent claim 1, as well as claim 19, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claim 19, and dependent claims 3-5, 7-18, 21-23, and 25-34 recite patent eligible subject matter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303).  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864